



FIRST AMENDMENT
TO
INVESTOR RIGHTS AND STANDSTILL AGREEMENT




This FIRST AMENDMENT TO THE INVESTOR RIGHTS AND STANDSTILL AGREEMENT (this
“Amendment”), dated as of January 31, 2017 is entered into by and among (i) Legg
Mason, Inc., a Maryland corporation (the “Company”), and (ii) Shanda Asset
Management Investment Limited, a company organized under the laws of the British
Virgin Islands (the “Investor”). Each of the Company and the Investor is
referred to herein as a “party” and together, the “parties.”
RECITALS
A. The parties entered into certain Investor Rights and Standstill Agreement
dated as of December 19, 2016 (the “IRSA”).
B. The parties desire to amend the IRSA by deleting Section 2.1(l) thereof in
its entirety, with such amendment to become effective as of the date hereof.


AGREEMENT
NOW, THEREFORE, in consideration of the promises and mutual agreements set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
1. Amendment to the IRSA. Section 2.1(l) of the IRSA is hereby deleted in its
entirety. Further, for the avoidance of doubt, all references in the IRSA to
Section 2.1(l) thereof are accordingly deleted.
2. Effectiveness. This Amendment shall be effective as of the date first written
above.
3. Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall be deemed to be the same document.
4. No Other Amendments. Except as amended herein, all of the terms and
conditions of the IRSA shall remain in full force and effect in accordance with
their terms.
5. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the state of New York, without regard to any
conflict of laws provisions thereof.
[Signature Page Follows]
IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment, or
caused the same to be executed by its duly authorized representative as of the
date first above written.


LEGG MASON, INC.
By: /s/ Joseph A. Sullivan
Name: Joseph A. Sullivan
Title:    Chairman and Chief Executive Officer


SHANDA ASSET MANAGEMENT INVESTMENT LIMITED
By: /s/ Tianqiao Chen
Name: Tianqiao Chen
Title: Director
























    